
	
		I
		112th CONGRESS
		2d Session
		H. R. 6031
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2012
			Mr. Blumenauer (for
			 himself, Mr. Levin,
			 Mr. Rangel,
			 Mr. Stark,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Neal, Mr. Becerra, Mr.
			 Doggett, Mr. Thompson of
			 California, Mr. Larson of
			 Connecticut, Mr. Kind,
			 Mr. Pascrell,
			 Ms. Berkley, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  production and investment tax credits for wind facilities and to modify the
		  foreign tax credit rules applicable to major integrated oil companies which are
		  dual capacity taxpayers.
	
	
		1.Short titleThis Act may be cited as the
			 Wind Powering American Jobs Act of
			 2012.
		2.Extension of
			 production and investment tax credits for wind facilities
			(a)Extension of
			 production creditParagraph
			 (1) of section 45(d) of the Internal Revenue Code of 1986 is amended by
			 striking January 1, 2013 and inserting January 1,
			 2014.
			(b)Extension of
			 investment creditClause (i) of section 48(a)(5)(C) of such Code
			 is amended by striking or 2012 and inserting 2012, or
			 2013.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2012.
			3.Modifications of
			 foreign tax credit rules applicable to major integrated oil companies which are
			 dual capacity taxpayers
			(a)In
			 generalSection 901 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
				
					(n)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
						(1)General
				ruleNotwithstanding any
				other provision of this chapter, any amount paid or accrued by a dual capacity
				taxpayer which is a major integrated oil company (as defined in section
				167(h)(5)(B)) to a foreign country or possession of the United States for any
				period shall not be considered a tax—
							(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
							(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
								(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
								(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
								Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this
				subsection, the term dual capacity taxpayer means, with respect to
				any foreign country or possession of the United States, a person who—
							(A)is subject to a levy of such country or
				possession, and
							(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
							(3)Generally
				applicable income taxFor
				purposes of this subsection—
							(A)In
				generalThe term
				generally applicable income tax means an income tax (or a series
				of income taxes) which is generally imposed under the laws of a foreign country
				or possession on income derived from the conduct of a trade or business within
				such country or possession.
							(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
								(i)persons who are not dual capacity
				taxpayers, and
								(ii)persons who are citizens or residents of
				the foreign country or
				possession.
								.
			(b)Effective
			 Date
				(1)In
			 generalThe amendments made
			 by this section shall apply to taxes paid or accrued in taxable years ending
			 after the date of the enactment of this Act.
				(2)Contrary treaty
			 obligations upheldThe
			 amendments made by this section shall not apply to the extent contrary to any
			 treaty obligation of the United States.
				
